EXHIBIT 10.10

CONFIDENTIAL

When recorded, please return to:

Pioneer Hi-Bred International, Inc.
c/o Courtney Chabot Dreyer
7250 N.W. 62nd Avenue
P.O. Box 1014
Johnston, Iowa 50131-1014

___________________________________________________________________________________________________________

 

DEED OF TRUST, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING

THIS DEED OF TRUST is made effective the 31st day of December, 2014 between:

BORROWER:

S&W SEED COMPANY
25552 South Butte Avenue
Five Points, California 93624

 

TRUSTEE:

TitleOne Corporation
1101 W. River Street, Suite 201
Boise, Idaho 83702

 

BENEFICIARY:

Pioneer Hi-Bred International, Inc.
7100 N.W. 62nd Avenue
P.O. Box 1014
Johnston, Iowa 50131-1014

W I T N E S S E T H:

FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, Borrower hereby irrevocably grants, transfers, conveys and assigns
to Trustee, IN TRUST, WITH POWER OF SALE, for the benefit and security of
Beneficiary, under and subject to the terms and conditions hereinafter set
forth, the real property commonly known as 9224 Lake Shore Drive, Nampa, Idaho
and more particularly described as follows, which contains not more than eighty
(80) acres or which is located within the legal boundaries of an incorporated
city (the "Property"):

See Exhibit A attached hereto and made a part hereof by this reference.

TOGETHER WITH all rents, issues, profits, royalties, income and other benefits
derived from the Property (collectively, the "Rents"), subject to the right,
power and authority hereinafter given to Borrower to collect and apply such
Rents;

TOGETHER WITH all leasehold estate, right, title and interest of Borrower in and
to all leases or subleases covering the Property or any portion thereof now or
hereafter existing or entered into, and all right, title, and interest of
Borrower thereunder, including, without limitation, all cash or security
deposits, advance rentals, and deposits or payments of similar nature;

TOGETHER WITH all interests, estate or other claims, both in law and in equity,
which Borrower now has or may hereafter acquire in the Property;

TOGETHER WITH all easements, rights-of-way and rights used in connection
therewith or as a means of access thereto, and all tenements, hereditaments and
appurtenances thereof and thereto;

--------------------------------------------------------------------------------



TOGETHER WITH all right, title and interest of Borrower, now owned or hereafter
acquired, in and to any land lying within the right-of-way of any street, open
or proposed, adjoining the Property, and any and all sidewalks, alleys and
strips and gores of land adjacent to or used in connection with the Property;

TOGETHER WITH any and all buildings and improvements now or hereafter erected on
the Property, including but not limited to the fixtures, attachments,
appliances, equipment, machinery and other articles attached to said buildings
and improvements (the "Improvements");

TOGETHER WITH the rights hereinafter granted Beneficiary under this Deed of
Trust with respect to the proceeds of insurance and awards made for the taking
of eminent domain, or by any proceeding or purchase in lieu thereof, of the
whole or any part of the Trust Estate, including without limitation any awards
resulting from a change of grade of streets and awards for severance damages.

The entire estate, property and interest hereby conveyed to Trustee may be
referred to herein as the "Trust Estate."

FOR THE PURPOSE OF SECURING:

Payment of indebtedness of up to Fifteen Million Dollars and No/100ths
($15,000,000.00), as evidenced by that certain Promissory Note of even date
herewith executed by Borrower and due and payable in full by December 31, 2017,
which has been delivered to and is payable to the order of Beneficiary, and
which by this reference is hereby made a part hereof, and any and all
modifications, extensions and renewals thereof.

The payment of interest, default interest, late charges and other sums, as
provided in the Note, this Deed of Trust, that certain Security Agreement
between the parties of even date herewith, that certain Mortgage between the
parties of even date herewith for that certain real property commonly known as
W8131 State Trunk Highway 60, Arlington, Wisconsin (the "Wisconsin Property"),
or the other documents and instruments executed as further evidence of, as
additional security for, or executed in connection with, the indebtedness
evidenced by the Note (collectively, the "Loan Documents").

The payment of all other monies agreed or provided to be paid by Borrower in the
Note, this Deed of Trust or the other Loan Documents.

The payment of all sums advanced pursuant to this Deed of Trust to protect and
preserve the Property and the lien and the security interest created hereby.

The payment of all sums advanced and costs and expenses incurred by Beneficiary
in connection with the Secured Obligations (as defined below) or any part
thereof, any renewal, extension, modification, consolidation, change,
substitution, replacement, restatement or increase of the Secured Obligations or
any part thereof, or the acquisition or perfection of the security therefor,
whether made or incurred at the request of Borrower or Beneficiary.

The payment of all other sums that may hereafter be loaned or advanced by
Beneficiary to Borrower.

The performance of all other obligations of Borrower herein.

The performance of each obligation of Borrower in the Loan Documents in addition
to the payment of the Note.

The performance of each obligation in the Loan Documents of any person
guaranteeing the payment of the Note or any portion thereof or performance by
Borrower of any terms of this Deed of Trust, if any.

DEED OF TRUST

PAGE 2 OF 17

--------------------------------------------------------------------------------



The performance of each obligation of Borrower and any guarantor in any renewal,
extension, modification, consolidation, change, substitution, replacement for,
restatement or increase of all or any part of the Note, this Deed of Trust or
the other Loan Documents.

The indebtedness, obligation and liabilities of Beneficiary described in
Paragraphs A through J hereof are referred to herein as "Secured Obligations."

ARTICLE I
COVENANTS AND AGREEMENTS OF BORROWER

Borrower hereby covenants and agrees:

Section 1.01   Warranties of Title. Borrower has good, absolute and fee simple
title to the Trust Estate, and Borrower is lawfully seized and possessed of the
Trust Estate and every part thereof and has the right and authority to convey
the Trust Estate as security for the obligations of Borrower secured hereby. The
Property is free and clear of all easements, restrictions and covenants made,
done or suffered by Borrower, that Borrower will own and have good and absolute
title to all Improvements hereafter acquired, free and clear of all purchase
money or other security interests or rights of any lessors thereto with the
exception of the Subordinate Trust Deed that will be recorded in favor of Hudson
Bay Capital Management LP. Borrower will forever warrant and defend the title to
the Trust Estate unto the Beneficiary against all claims and demands of all
persons whomsoever.

Section 1.02   Payment of Secured Obligations. To pay when due the principal of,
and the interest on, the indebtedness evidenced by the Note, and the principal
of, and interest on, all other Secured Obligations.

Section 1.03   Use of Property. The Property shall be used only as a seed
production facility and related agricultural purposes and for no other use
without the prior written consent of Beneficiary, which consent may be withheld
in Beneficiary's discretion.

Section 1.04   Performance of Other Obligations. Borrower shall perform, comply
with, and abide by each and every one of the covenants, agreements and
conditions contained and set forth in the Note, this Deed of Trust, and the
other Loan Documents and shall comply with all laws, ordinances, rules,
regulations and orders of any governmental authorities having jurisdiction over
the Property that now or hereafter affect the Property or requires any
alterations or improvements to be made thereon, and shall perform all of its
obligations under any covenant, condition, restriction or agreement of record
affecting the Property and shall insure that at all times the Property
constitutes one or more legal lots capable of being conveyed without violation
of any subdivision or platting laws, ordinances, rules or regulations, or other
laws relating to the division or separation of real property.

Section 1.05   Maintenance, Repair, Alterations. To complete promptly and in
good and workmanlike manner any Improvement which may be constructed on the
Property and promptly restore in like manner any Improvement which may be
damaged or destroyed thereon, and to pay when due all claims for labor performed
and materials furnished therefor, to comply with all laws, ordinances,
regulations, covenants, conditions and restrictions now or hereafter affecting
the Trust Estate or any part thereof or requiring any alterations or
improvements; not to commit or permit any waste or deterioration of the Trust
Estate, and to keep the Trust Estate in good condition and repair, not to remove
or substantially alter any such Improvements, once constructed or installed
(except such alterations as may be required by laws, ordinances or regulations)
or any of the Improvements without the prior written consent of Beneficiary; to
keep and maintain abutting grounds, sidewalks, roads, bridges, walkways, parking
and landscape areas in good and neat order and repair; not to commit, suffer or
permit any act to be done in or upon the Trust Estate in violation of any law,
ordinance or regulation.

DEED OF TRUST

PAGE 3 OF 17

--------------------------------------------------------------------------------



Section 1.06   Compliance with Laws. Borrower shall observe, abide by, and
comply with all statutes, ordinances, laws, orders, requirements or decrees
relating to the Property enacted, promulgated or issued by any federal, state,
county or local governmental authority or any agency or subdivision thereof
having jurisdiction over Borrower or the Property. Borrower shall observe and
comply with all conditions and requirements necessary to preserve and extend any
and all rights, licenses, permits (including, but not limited to, zoning,
variances, special exceptions and nonconforming uses), privileges, franchises
and concessions that are applicable to the Property or that have been granted to
or contracted for by Borrower in connection with any existing, presently
contemplated or future use of the Property.

Section 1.07   Hazardous Waste. Borrower at all times shall keep the Property
and ground water of the Property free of Hazardous Materials (as defined below).
Borrower shall not and shall not knowingly permit its tenants or any third party
requiring the consent of Borrower to enter the Property, to use, generate,
manufacture, treat, store, release, threaten release, or dispose of Hazardous
Materials in, on, or about the Property or the ground water of the Property in
violation of any federal, regional, state, or local law, decision, statute,
rule, ordinance or regulation currently in existence or hereinafter enacted or
rendered (collectively the "Hazardous Waste Laws"). Borrower shall give
Beneficiary prompt written notice of any claim by any person, entity, or
governmental agency that a significant release or disposal of Hazardous
Materials has occurred in, on, or under the Property in excess of legal limits.
Borrower, through its professional engineers and at its cost, shall promptly and
thoroughly investigate suspected Hazardous Materials contamination of the
Property. Borrower shall forthwith remove, repair, clean up, and/or detoxify any
Hazardous Materials found on the Property or in the ground water of the Property
if such actions are required by Hazardous Waste Laws, and whether or not
Borrower was responsible for the existence of the Hazardous Materials in, on or
about the Property or the ground water of the Property. Hazardous Materials
shall include but not be limited to substances defined as "hazardous
substances," "hazardous materials," or "toxic substances" in The Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, by
the Superfund Amendments and Reauthorization Act of 1986, The Hazardous
Materials Transportation Act of 1994, The Resource Conservation and Recovery Act
of 1976, as amended by The Used Oils Recycling Act of 1980, The Solid Waste
Disposal Act amendment of 1984, The Toxic Substances Control Act, The Clean Air
Act, The Clean Water Act, Idaho Environmental Protection and Health Act (Idaho
Code §§  39-101 to 39-130), Idaho Radiation and Nuclear Material Act (Idaho Code
§§  39-3001 to 39-3030), Idaho Water Quality Act (Idaho Code §§  39-3601 to
39-3639), Idaho Hazardous Waste Management Act (Idaho Code §§  39-4401 to
39-4432), Idaho Hazardous Substance Emergency Response Act (Idaho Code §§
 39-7101 to 39-7115), Idaho Petroleum Clean Water Trust Fund Act (Idaho Code §§
 41-4901 to 41-4948), Idaho Land Reclamation Act (Idaho Code §§  39-7201 to
39-7210), Idaho Solid Waste Facilities Act (Idaho Code §§  39-7401 to 39-7420),
Idaho Sale and Disposal of Batteries Act (Idaho Code §§  39-7001 to 39-7004),
Idaho PCB Waste Disposal Act (Idaho Code §§  39-6201 to 39-6216) or in any other
Hazardous Waste Laws. Hazardous materials shall not include small quantities of
paints, solvents, lubricants or cleaning materials used in the maintenance or
operation of the Property. In addition, Borrower shall not put any underground
storage tanks on the Real Property. Liability under this Section 1.07 and
similar provisions in this Deed of Trust and the other Loan Documents concerning
Hazardous Materials shall survive repayment of the Note and satisfaction of this
Deed of Trust. The burden of proof under this section with regard to
establishing the date upon which any Hazardous Material was placed or appeared
in, on, or under the Property shall be upon Borrower.

The representations, warranties, covenants, agreements, undertakings, and
indemnification obligations of Borrower contained in this Section 1.07 are
expressly subject to, limited and controlled by, the representations,
warranties, covenants, agreements and indemnification obligations of Beneficiary
contained in the Asset Purchase and Sale Agreement entered into between the
parties in connection with the sale and transfer of the Property ("APSA"),
including but not limited to Sections 2.1(d)(ii), 3.13, 5.17, 9.1, 9.3, 9.4,
9.5, 9.6, 9.7 and 9.9 thereof. In the event of any conflict between the
provisions of this Section 1.07 of the Deed of Trust and the above-referenced
provisions of the APSA, the APSA shall govern.

Section 1.08   Maintenance of Permits. Borrower shall obtain, keep, and
constantly maintain in full force and effect during the entire term of this Deed
of Trust all certificates, licenses and permits necessary

DEED OF TRUST

PAGE 4 OF 17

--------------------------------------------------------------------------------



to keep the Property operating as a seed production facility. Except as
specifically provided for in this Deed of Trust, Borrower shall not assign,
transfer or in any manner change such certificates, licenses or permits without
first receiving the written consent of Beneficiary.

Section 1.09   Insurance. Borrower shall keep the improvements on the Property
insured against a loss or damage occasioned by fire, extended coverage perils
and such other hazards as Beneficiary may require, without co-insurance, through
insurers approved by Beneficiary, in the amount of the full replacement value of
the improvements on the Property. Borrower shall pay the insurance premiums when
due. The policies shall contain the standard mortgage clause in favor of
Beneficiary, and evidence of all policies covering the Property shall be
provided to Beneficiary. Borrower shall promptly give notice of loss to
insurance companies and Beneficiary. Unless Borrower and Beneficiary otherwise
agree in writing, insurance proceeds shall be applied to restoration or repair
of the Property damaged, provided the Beneficiary deems the restoration or
repair to be economically feasible.

Section 1.10   Condemnation. Should the Property or any part thereof be taken or
damaged by reason of any public improvement or condemnation proceeding, or
damaged by fire, or earthquake, or in any other manner, Beneficiary shall be
entitled to all compensation, awards and other payments or relief therefor
(collectively, "Claims") and shall be entitled at its option to commence, appear
in and prosecute in its own name any action or proceedings, or to make a
compromise or settlement, in connection with such taking or damage. All proceeds
of the Claims assigned to Beneficiary under this Section shall be paid to
Beneficiary. In each instance, Beneficiary shall apply those proceeds first
toward reimbursement of all of Beneficiary's costs and expenses of recovering
the proceeds, including attorneys' fees. Borrower further authorizes
Beneficiary, at Beneficiary's option and in Beneficiary's sole discretion, and
regardless of whether there is any impairment of the Property, (i) to apply the
balance of such proceeds, or any portion of them, to pay or prepay some or all
of the Secured Obligations in such order or proportion as Beneficiary may
determine, or (ii) to hold the balance of such proceeds, or any portion of them,
in an interest-bearing account to be used for the cost of reconstruction, repair
or alteration of the Property, or (iii) to release the balance of such proceeds,
or any portion of them, to Borrower. If any proceeds are released to Borrower,
neither Beneficiary nor Trustee shall be obligated to see to, approve or
supervise the proper application of such proceeds. If the proceeds are held by
Beneficiary to be used to reimburse Borrower for the costs of restoration and
repair of the Property, the Property shall be restored to the equivalent of its
original condition, or such other condition as Beneficiary may approve in
writing. Beneficiary may, at Beneficiary's option, condition disbursement of the
proceeds on Beneficiary's approval of such plans and specifications prepared by
an architect satisfactory to Beneficiary, contractor's cost estimates,
architect's certificates, waivers of liens, sworn statements of mechanics and
materialmen, and such other evidence of costs, percentage of completion of
construction, application of payments, and satisfaction of liens as Beneficiary
may reasonably require.

Section 1.11   Indemnification; Subrogation; Waiver of Offset.

Subject to the indemnification obligations of the Beneficiary contained in the
APSA, if Beneficiary is made a party defendant to any litigation concerning this
Deed of Trust or the Trust Estate or any part thereof or interest therein, or
the occupancy thereof by Borrower, then Borrower shall indemnify, defend and
hold Beneficiary harmless from all liability by reason of said litigation,
including reasonable attorney fees and expenses incurred by Beneficiary in any
such litigation, whether or not any such litigation is prosecuted to judgment.
If Beneficiary commences an action against Borrower to enforce any of the terms
hereof or because of the breach by Borrower of any of the terms hereof, or for
the recovery of any Secured Obligations, Borrower shall pay to Beneficiary
reasonable attorney fees and expenses, and the right to such attorney fees and
expenses shall be deemed to have accrued on the commencement of such action and
shall be enforceable whether or not such action is prosecuted to judgment. If
Borrower breaches any term of this Deed of Trust, Beneficiary may employ an
attorney or attorneys to protect its rights hereunder, and in the event of such
employment following any breach by Borrower, Borrower shall pay Beneficiary
reasonable attorney fees and expenses incurred by Beneficiary, whether or not an
action is actually commenced against Borrower by reason of breach.

DEED OF TRUST

PAGE 5 OF 17

--------------------------------------------------------------------------------



Borrower waives any and all right to claim or recovery against Beneficiary, its
officers, employees, agents and representatives, for loss of or damage to
Borrower, the Trust Estate, Borrower's property or the property of others under
Borrower's control from any cause insured against or required to be insured
against by the provisions of this Deed of Trust.

All sums due and payable by Borrower hereunder shall be paid without notice,
demand, counterclaim, setoff, deduction or defense and without abatement,
suspension, deferment, diminution or reduction, and the obligations and
liabilities of Borrower hereunder shall in no way be released, discharged or
otherwise affected by reason of: (i) any damage to or destruction of or any
condemnation or similar taking of the Trust Estate or any part thereof; (ii) any
restriction or prevention of or interference with any use of the Trust Estate or
any part thereof; (iii) any title defect or encumbrance or any eviction from the
Property or the Improvements or any part thereof by title paramount or
otherwise; or (iv) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Beneficiary, or any action taken with respect to this Deed of Trust by any
trustee or receiver of Beneficiary, or by any court, in any such proceeding;
whether or not Borrower shall have notice or knowledge of any of the foregoing.

Section 1.12   Taxes and Imposition.

Borrower agrees to pay when due and prior to delinquency all real property taxes
and assessments, general and special, and all other taxes and assessments of any
kind or nature whatsoever which are assessed or imposed upon the Trust Estate,
or become due and payable, and which create, may create or appear to create a
lien upon the Trust Estate, or any part thereof (all of which taxes, assessments
and other governmental charges of like nature are hereinafter referred to as
"Impositions"); provided, however, that if, by law, any such Imposition is
payable, or may at the option of the taxpayer be paid, in installments, Borrower
must pay the same together with any accrued interest on the unpaid balance of
such Imposition in installments as the same become due and before any fine,
penalty, interest or cost may be added thereto for the nonpayment of any such
installment and interest.

If at any time after the date hereof there shall be assessed or imposed (i) a
tax or assessment on the Trust Estate in lieu of or in addition to the
Impositions payable by Borrower pursuant to subparagraph (a) hereof, or (ii) a
license fee, tax or assessment imposed on Beneficiary and measured by or based
in whole or in part upon the amount of the outstanding Secured Obligations, then
all such taxes, assessments or fees shall be deemed to be included within the
term "Impositions" as defined in subparagraph (a) hereof, and Borrower shall pay
and discharge the same as herein provided with respect to the payment of
Impositions, or at the option of Beneficiary, all Secured Obligations, together
with all accrued interest thereon, shall immediately become due and payable.
Anything to the contrary herein notwithstanding, Borrower shall have no
obligation to pay any franchise, estate, inheritance, income, excess profits or
similar tax levied on Beneficiary or on the Secured Obligations.

Borrower shall have the right before any delinquency occurs to contest or object
to the amount or validity of any such Imposition by appropriate legal
proceedings, but this shall not be deemed or construed in any way as relieving,
modifying or extending Borrower's covenant to pay any such Imposition at the
time and in the manner provided in this section, unless Borrower has given prior
written notice to Beneficiary of Borrower's intent to so contest or object to
any Imposition, and unless at Beneficiary's sole satisfaction that the legal
proceedings shall conclusively operate to prevent the sale of the Trust Estate,
or any part thereof, to satisfy such Imposition prior to final determination of
such proceedings; or (ii) Borrower shall furnish a good and sufficient bond or
surety as requested by and satisfactory to Beneficiary; or (iii) Borrower shall
have provided a good and sufficient undertaking as may be required or permitted
by law to accomplish a stay of such proceedings.

Section 1.13   Utilities. To pay when due all utility charges which are incurred
by Borrower for the benefit of the Trust Estate or which may become a charge or
lien against the Trust Estate for gas, electricity,

DEED OF TRUST

PAGE 6 OF 17

--------------------------------------------------------------------------------



water or sewer services furnished to the Trust Estate and all other assessments
or charges of a similar nature, whether public or private, affecting the Trust
Estate or any portion thereof, whether or not such taxes, assessments or charges
are liens thereon.

Section 1.14   Actions Affecting Trust Estate. To appear in and contest any
action or proceeding purporting to affect the security hereof or the rights or
powers of Beneficiary or Trustee; and to pay all costs and expenses, including
cost of evidence of title and attorney fees, in any such action or proceeding in
which Beneficiary or Trustee may appear.

Section 1.15   Actions by Trustee and/or Beneficiary to Preserve Trust Estate.
That should Borrower fail to make any payment or to do any act as and in the
manner provided in any of the Loan Documents, Beneficiary and/or Trustee, each
in its own discretion (and in the exercise of good faith), without obligation so
to do and without notice to or demand upon Borrower and without releasing
Borrower from any obligation, may make or do the same in such manner and to such
extent as either may deem necessary to protect the security hereof. In
connection therewith (without limiting their general powers), Beneficiary and/or
Trustee shall have and are hereby given the right, but not the obligation, (i)
to enter upon and take possession of the Trust Estate; (ii) to make necessary
additions, alterations, repairs and improvements to the Trust Estate which they
or either of them may consider necessary or proper to keep the Trust Estate in
good condition and repair; (iii) to appear and participate in any action or
proceeding affecting or which may affect the security hereof or the rights or
powers of Beneficiary or Trustee; (iv) to pay, purchase, contest or compromise
any encumbrance, claim, charge, lien or debt which in the judgment of either may
affect or appears to affect the security of this Deed of Trust or be prior or
superior hereto; and (v) in exercising such powers, to pay necessary expenses,
including employment of counsel or other necessary or desirable consultants.
Borrower shall, immediately upon demand therefor by Beneficiary, pay all costs
and expenses incurred by Beneficiary in connection with the exercise by
Beneficiary of the foregoing rights, including without limitation costs of
evidence of title, court costs, appraisals, surveys and attorney fees.

Section 1.16   Survival of Warranties. To fully and faithfully satisfy and
perform during the term of the Note and any extensions thereof the obligations
of Borrower contained in the Loan Documents.

Section 1.17   Appointment of Successor Trustee. That Beneficiary may, from time
to time, by a written instrument, mailed to Borrower and recorded in the county
in which the Trust Estate is located and by otherwise complying with the
provisions of the applicable law of the State of Idaho (including the mailing to
Borrower by registered or certified mail of a copy of such instrument)
substitute a successor or successors to the Trustee named herein or acting
hereunder.

Section 1.18   Successors and Assigns. That this Deed of Trust applies to,
inures to the benefit of and binds all parties hereto, their heirs, legatees,
devisees, administrators, executors, successors and assigns. The term
"Beneficiary" shall mean the owner and holder of the Loan Documents, including
without limitation the holder of the Note, or of any undivided interest therein,
and including all participants in said loan to Borrower holding certificates of
participation in said Note, whether or not named as Beneficiary herein.

Section 1.19   Inspections. That Beneficiary, or its agents, representatives or
workmen, are authorized to enter at any reasonable time upon or in any part of
the Trust Estate for the purpose of inspecting the same and for the purpose of
performing any of the acts it is authorized to perform under the terms of any of
the Loan Documents.

Section 1.20   Liens. Borrower agrees to pay and promptly discharge, at
Borrower's cost and expense, all liens, encumbrances and charges upon the Trust
Estate, or any part thereof or interest therein. Borrower shall have the right
to contest in good faith the validity of any such lien, encumbrance or charge,
provided Borrower shall first deposit with Beneficiary a bond or other security
satisfactory to Beneficiary in such amounts as Beneficiary shall reasonably
require, but not more than one and one-half (i.e. 150%) of the amount of the
claim, provided further, that Borrower shall thereafter diligently proceed to
cause such lien,

DEED OF TRUST

PAGE 7 OF 17

--------------------------------------------------------------------------------



encumbrance or charge to be removed and discharged. If Borrower shall fail to
discharge, or post appropriate bond to protect against, any such lien,
encumbrance or charge within thirty (30) days of written demand by Beneficiary,
then, in addition to any other right or remedy of Beneficiary, Beneficiary may,
but shall not be obligated to, discharge the same, either by paying the amount
claimed to be due, or by procuring the discharge of such lien by depositing in
court a bond or the amount claimed or otherwise giving security for such claim,
or in such manner as is or may be prescribed by law.

Section 1.21   Trustee's Powers. At any time, or from time to time, without
liability therefor and upon written notice to Borrower, upon written request of
Beneficiary and presentation of this Deed of Trust and the Note secured hereby
for endorsement, and without affecting the personal liability of any person for
payment of the Secured Obligations or the effect of this Deed of Trust upon the
remainder of said Trust Estate, Trustee may (i) reconvey any part of said Trust
Estate, (ii) consent in writing to the making of any map or plat thereof, (iii)
join in granting any easement or creating any restriction thereof, (iv) or join
in any extension agreement or any agreement subordinating the lien or charge
hereof.

Section 1.22   Beneficiary's Powers. Without affecting the liability of any
other person liable for the payment of the Secured Obligations, and without
affecting the lien or charge of this Deed of Trust upon any portion of the
Property not then or theretofore released as security for the Secured
Obligations, Beneficiary may from time to time (i) release any other person so
liable, (ii) extend the maturity or alter any of the terms of any of the Secured
Obligations, (iii) grant other indulgences, (iv) release or reconvey, or cause
to be released or reconveyed at any time at Beneficiary's option any parcel,
portion or all of the Trust Estate, (v) take or release any other or additional
security for the Secured Obligations, or (vi) make compositions or other
arrangements with debtors in relation thereto.

Section 1.23   Further Assurances. Borrower will, from time to time, at
Beneficiary's reasonable request, execute supplementary security agreements,
trust deeds or equivalent security or lien instruments and other instruments of
further assurance with respect to the Trust Estate or any part thereof, provided
that no additional liability shall be incurred by Borrower in such event which
shall be inconsistent with the provisions of the Loan Documents.

ARTICLE II
ASSIGNMENT OF RENTS, ISSUES AND PROFITS

Section 2.01   Assignment of Rents. Borrower hereby assigns and transfers to
Beneficiary all the current and future Rents, issues and profits of the Trust
Estate, and hereby gives to and confers upon Beneficiary the right, power and
authority to collect such Rents, issues and profits in the event of a default by
the Borrower in any of the terms and conditions hereof or of any of the Loan
Documents. Borrower irrevocably appoints Beneficiary its true and lawful
attorney-in-fact, at the option of Beneficiary at any time and from time to
time, in the exercise of good faith, to demand, receive, and enforce payment, to
give receipts, releases and satisfactions, and to sue, in the name of Borrower
or Beneficiary, for all such Rents, issues and profits and apply the same to the
Secured Obligations; provided, however, that Borrower shall have the right to
collect such Rents, issues and profits (but not more than two months in advance)
prior to or at any time there is not an event of default under any of the Loan
Documents. The assignment of the Rents, issues and profits of the Trust Estate
in this Article II is intended to be an absolute assignment from Borrower to
Beneficiary and not merely the passing of a security interest. The Rents, issues
and profits are hereby assigned absolutely by Borrower to Beneficiary contingent
only upon the occurrence of an event of default under any of the Loan Documents.
Borrower hereby authorizes Trustee and/or Beneficiary to file and/or record such
financing statements, security agreements or other security documents as Trustee
and/or Beneficiary may deem necessary or appropriate to perfect its security
interest in the Rents, issues and profits of the Trust Estate.

Section 2.02   Collection Upon Default. Upon any event of default under any of
the Loan Documents, Beneficiary may, upon written notice to Borrower and upon
the expiration of any period provided for the cure of any default, and at any
time thereafter, either in person, by agent or by a receiver appointed by a

DEED OF TRUST

PAGE 8 OF 17

--------------------------------------------------------------------------------



court, and without regard to the adequacy of any security for the Secured
Obligations, enter upon and take possession of the Trust Estate, or any part
thereof, in its own name sue for or otherwise collect such Rents, issues and
profits, including those past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorney fees, upon
the Secured Obligations, and in such order as Beneficiary may determine. The
collection of such Rents, issues and profits, or the entering upon and taking
possession of the Trust Estate, or the application thereof as aforesaid, shall
not cure or waive any default or notice of default hereunder or invalidate any
act done in response to such default or pursuant to such notice of default.

ARTICLE III
SECURITY AGREEMENT AND FIXTURE FILING

Section 3.01   Lien. The parties acknowledge that some of the Trust Estate may
be determined under applicable law to be personal property or fixtures. To the
extent that any portion of the Trust Estate may be or be determined to be
fixtures or personal property, Borrower as debtor hereby grants Beneficiary as
secured party a security interest in all of Borrower's right, title and interest
in all such fixtures or personal property, whether now owned or existing or
hereafter acquired, to secure payment and performance of the obligations secured
hereunder. This Deed of Trust constitutes a security agreement under the Uniform
Commercial Code of Idaho covering all such fixtures and personal property.

Section 3.02   Financing Statements. Borrower hereby authorizes Beneficiary to
file, on behalf of Borrower and without its signature, one or more financing
statements and such other documents as Beneficiary may from time to time require
to perfect or continue the perfection of Beneficiary's security interest in any
portion fo the Trust Estate. Borrower shall pay all fees and costs that
Beneficiary may incur in filing such documents in public offices. In case
Borrower fails to execute any financing statements or other documents for the
perfection or continuation of any security interest, Borrower hereby irrevocably
appoints Beneficiary as its true and lawful attorney-in-fact which power of
attorney is coupled with an interest to execute any such documents on its
behalf. If any financing statement or other document is filed in the records
normally pertaining to personal property, that filing shall never be construed
as in any way derogating from or impairing this Deed of Trust or the rights or
obligations of the parties under it.

Section 3.03   Fixture Filing. This Deed of Trust constitutes a financing
statement filed as a fixture filing under Article 9 of the Uniform Commercial
Code in the State of Idaho, as amended or recodified from time to time, covering
any portion of the Trust Estate which now is or later may become fixtures
attached to the Property. The description of the Trust Estate in this Deed of
Trust includes goods which are or are to become fixtures on the Property. For
this purpose, the respective addresses of Borrower, as debtor, and Beneficiary,
as secured party, from which information concerning the security interest may be
obtained, are as set forth in the preambles of this Deed of Trust.

ARTICLE IV
REMEDIES UPON DEFAULT

Section 4.01   Events of Default. Time is of the essence hereof. Any of the
following events shall be deemed an event of default hereunder:

Default shall be made in the payment of any installment of interest or in the
payment of principal under the Note or any other obligation secured hereby when
due and the failure of Borrower to cure the same for ten (10) or more days;

Borrower shall file a voluntary petition in bankruptcy or shall be adjudicated a
bankrupt or insolvent, or shall file any petition or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for

DEED OF TRUST

PAGE 9 OF 17

--------------------------------------------------------------------------------



debtors; or shall seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator of Borrower or of all or any part of the Trust
Estate, or of any or all of the royalties, revenues, Rents, issues or profits
thereof, or shall make any general assignment for the benefit or creditors, or
shall admit in writing its inability to pay its debts generally as they become
due;

A court of competent jurisdiction shall enter an order, judgment or decree
approving a petition filed against Borrower seeking any reorganization,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, and such order, judgment or decree shall remain unvacated
and unstayed for sixty (60) days from the first date of entry thereof; or any
trustee, receiver or liquidator or Borrower of all or any part of the Trust
Estate, or of any or all of the royalties, revenues, Rents, issues or profits
thereof, shall be appointed without the consent or acquiescence of Borrower and
such appointment shall remain unvacated and unstayed for sixty (60) days;

A writ of execution or attachment or any similar process shall be issued or
levied against all or any part of or interest in the Trust Estate, or any
judgment involving monetary damages shall be entered against Borrower which
shall become a lien on the Trust Estate or any portion thereof or interest
therein and such execution, attachment or similar process or judgment is not
released, bonded, satisfied, vacated or stayed within sixty (60) days after its
entry or levy; or

There has occurred a breach of or event of default under any term, covenant,
agreement, condition, provisions, representation or warranty contained in any of
the Loan Documents or any part thereof, not referred to in this section, and the
failure of Borrower to cure the same following thirty (30) days' written notice
to Borrower; provided that if no notice or cure period is provided for the Event
of Default in any of the Loan Documents, no notice or cure period shall be
required herein.

Section 4.02   Acceleration Upon Default; Additional Remedies. In the event of
any event of default, Beneficiary may declare all Secured Obligations to be
immediately due and payable and the same shall thereupon become due and payable
without any presentment, demand, protest or notice of any kind. Thereafter,
Beneficiary may:

Either in person or by agent, with or without bringing any action or proceeding,
or by a receiver appointed by a court and without regard to the adequacy of its
security, enter upon and take possession of the Trust Estate, or any part
thereof, in its own name or in the name of Trustee, and do any acts which it
deems, in the exercise of good faith, necessary or desirable to preserve the
value, marketability or rentability of the Trust Estate, or part thereof or
interest therein, increase the income therefrom or protect the security hereof
and, with or without taking possession of the Trust Estate, sue for or otherwise
collect the Rents, issues and profits thereof, including those past due and
unpaid, and apply the same, less costs and expenses of operation and collection
including attorney fees, upon any indebtedness secured hereby, all in such order
as Beneficiary may determine. The entering upon and taking possession of the
Trust Estate, the collection of such Rents, issues and profits and the
application thereof as aforesaid, shall not cure or waive any default after
written notice of default hereunder or invalidate any act done in response to
such default or pursuant to such notice of default and, notwithstanding the
continuance in possession of the Trust Estate or the collection, receipt and
application of Rents, issues or profits, Trustee or Beneficiary shall be
entitled to exercise every right provided for in any of the Loan Documents or by
law upon occurrence of any event of default, including the right to exercise the
power of sale;

Commence an action to foreclose this Deed of Trust as a mortgage, appoint a
receiver, or specifically enforce any of the covenants hereof and in case of any
judicial sale of the Trust Estate, or any part thereof, the Property may be sold
in one parcel and as one entity or in such parcels, manner or order as the
Beneficiary, in its sole discretion, may elect;

DEED OF TRUST

PAGE 10 OF 17

--------------------------------------------------------------------------------



Deliver to Trustee a written declaration of default and demand for sale, and a
written notice of default and election to cause Borrower's interest in the Trust
Estate to be sold, which notice Trustee or Beneficiary shall cause to be duly
filed for record in the official records of the county in which the Trust Estate
is located.

The waiver by Beneficiary of any default shall not constitute a waiver of any
other or subsequent default.

Section 4.03   Foreclosure by Power of Sale. Should Beneficiary elect to
foreclose by exercise of the power of sale herein contained, Beneficiary shall
notify Trustee and shall deposit with Trustee this Deed of Trust and the Note
and such receipts and evidence of expenditures made and secured hereby as
Trustee may require.

Upon receipt of such notice from Beneficiary, Trustee shall cause to be
recorded, published and delivered to Borrower such notice of default and
election to sell as then required by law and by this Deed of Trust. Trustee
shall, without demand on Borrower, after lapse of such time as may then be
required by law and after recordation of such notice of default and after notice
of sale having been given as required by law, sell the Trust Estate at the time
and place of sale fixed by it in said notice of sale, either as a whole or in
separate lots or parcels or items as Trustee shall deem expedient, and in such
order as it may determine, but subject to any statutory right of Borrower to
direct the order in which such property, if consisting of several known lots or
parcels, shall be sold, at public auction to the highest bidder for cash in
lawful money of the United States payable at the time of sale. Trustee shall
deliver to such purchaser or purchasers thereof its good and sufficient deed or
deeds conveying the property so sold, but without any covenant or warranty,
express or implied. The recitals in such deed of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any person, including without
limitation, Borrower, Trustee or Beneficiary, may purchase at such sale and
Borrower hereby covenants to warrant and defend the title of such purchaser or
purchasers.

After deducting all costs, fees and expenses of Trustee and of this Trust,
including costs of evidence of title in connection with sale, Trustee shall
apply the proceeds of sale to payment of: all sums expended under the terms
hereof, not then repaid, with accrued interest at the rate provided in the Note;
all other obligations then secured hereby and the remainder, if any, to the
person or persons legally entitled thereto in accordance with law.

Trustee may postpone sale of all or any portion of the Trust Estate by public
announcement at such time and place of sale, and from time to time thereafter
may postpone such sale by public announcement at the time fixed by the preceding
postponement or subsequently noticed sale, and without further notice make such
sale at the time fixed by the last postponement, or may, in its discretion, give
a new notice of sale.

Section 4.04   Foreclosure as Mortgage. Should Beneficiary elect to foreclose
this Deed of Trust in the manner provided by law for the foreclosure of
mortgages on real property, Beneficiary shall be entitled to recover in such
proceeding all costs and expenses incident thereto (including costs on appeal),
including a reasonable attorney fee (including an attorney fee on appeal) in
such amount as shall be fixed by the court. Beneficiary shall be entitled to
possession of the Trust Estate during any redemption period allowed under the
laws of the State of Idaho.

Section 4.05   Appointment of Receiver. If an event of default shall have
occurred and be continuing, Beneficiary, as a matter of right and without notice
to Borrower or anyone claiming under Borrower, and without regard to the then
value of the Trust Estate or the interest of Borrower therein, shall have the
right to apply to any court having jurisdiction to appoint a receiver or
receivers of the Trust Estate, and Borrower hereby irrevocably consents to such
appointment and waives notice of any application therefor. Any such receiver or
receivers shall have all the usual powers and duties of Beneficiary in case of
entry as

DEED OF TRUST

PAGE 11 OF 17

--------------------------------------------------------------------------------



provided in Section 4.02(a) and shall continue as such and exercise all such
powers until the date of confirmation of sale of the Trust Estate unless such
receivership is sooner terminated.

Section 4.06   Remedies Not Exclusive. Trustee and Beneficiary, and each of
them, shall be entitled to enforce payment and performance of any Secured
Obligations and to exercise all rights and powers under this Deed of Trust or
under any Loan Documents or other agreement or any laws now or hereafter in
force, notwithstanding some or all of the said Secured Obligations may now or
hereafter be otherwise secured, whether by mortgage, deed of trust, pledge,
lien, guaranty, assignment or otherwise. Neither the acceptance of this Deed of
Trust nor its enforcement, whether by court action or pursuant to the power of
sale or other powers herein contained, shall prejudice or in any manner affect
Trustee's or Beneficiary's right to realize upon or enforce any other security
now or hereafter held by Trustee or Beneficiary, it being agreed that Trustee
and Beneficiary, and each of them, shall be entitled to enforce this Deed of
Trust and any other security now or hereafter held by Beneficiary or Trustee in
such order and manner as they or either of them may in their absolute discretion
determine. No remedy herein conferred upon or reserved to Trustee or Beneficiary
is intended to be exclusive of any other remedy herein or by law permitted, but
each shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. Every
power or remedy given by any of the Loan Documents to Trustee or Beneficiary or
to which either of them may be otherwise entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Trustee or Beneficiary and either of them may pursue inconsistent
remedies. The failure on the part of Beneficiary to promptly enforce any right
hereunder shall not operate as a waiver of such right.

Section 4.07   Request for Notice. Borrower hereby requests a copy of any notice
of default and that any notice of sale hereunder be mailed to it at the address
set forth in the first paragraph of this Deed of Trust, in addition to written
notifications required by other provisions hereof.

ARTICLE V
MISCELLANEOUS

Section 5.01   Governing Law. This Deed of Trust shall be governed by the laws
of the State of Idaho. In the event that any provision or clause of any of the
Loan Documents conflicts with applicable laws, such conflicts shall not affect
other provisions of such Loan Documents which can be given effect without the
conflicting provision, and to this end the provisions of the Loan Documents are
declared to be severable. The terms and provisions of the Deed of Trust cannot
be waived, changed, discharged or terminated orally, but only by an instrument
in writing, signed by the party against whom enforcement of any waiver, change,
discharge or termination is sought.

Section 5.02   Limitation of Interest. It is the intent of Borrower and
Beneficiary in the execution of this Deed of Trust the Note and all other Loan
Documents to contract in strict compliance with the laws of the State of Idaho
governing the Secured Obligations. In furtherance thereof, Beneficiary and
Borrower stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract for the use,
forbearance or detention of money requiring payment of interest at a rate in
excess of the maximum interest rate permitted to be charged by the laws of the
State of Idaho governing the loan evidenced by the Note. Borrower or any
guarantor, endorser, or other party now or hereafter becoming liable for the
payment of the Note shall never be liable for unearned interest on the Note and
shall never be required to pay interest on the Note at a rate in excess of the
maximum interest that may be lawfully charged under the laws of the State of
Idaho and the provisions of this section shall control over all other provisions
of the Note and any other Loan Documents executed in connection herewith which
may be in apparent conflict herewith. In any event, if any holder of the Note
shall collect monies which are deemed to constitute interest which would
otherwise increase the effective interest rate on the Note to a rate in excess
of that permitted to be charged by the laws of the State of Idaho, all such sums
deemed to constitute interest in excess of the legal rate shall be immediately
returned to the Borrower upon such determination.

DEED OF TRUST

PAGE 12 OF 17

--------------------------------------------------------------------------------



Section 5.03   Statements by Borrower. Borrower, within ten (10) days after
being given notice by mail, will furnish to Beneficiary a written statement
stating the unpaid principal of and interest on the Note and any other
obligations secured by this Deed of Trust and stating whether any offset or
defense exists against such Secured Obligations.

Section 5.04   Reconveyance by Trustee. Upon written request of Beneficiary
stating that all Secured Obligations have been paid and upon surrender of this
Deed of Trust and the Note to Trustee for cancellation and retention and upon
payment by Borrower of Trustee's fees, Trustee shall reconvey to Borrower, or
the person or persons legally entitled thereto, without warranty, any portion of
the Trust Estate then held hereunder. The recitals in such reconveyance of any
matters or facts shall be conclusive proof of the truthfulness thereof. The
grantee in any reconveyance may be described as "the person or persons legally
entitled thereto."

Section 5.05   Notices. Whenever Beneficiary, Borrower or Trustee shall desire
or be required to give or serve any notice, demand, request or other
communication with respect to this Deed of Trust, each such notice, demand,
request or other communication shall be in writing and shall be effective only
if the same is delivered by personal service or mailed by registered mail,
postage prepaid, return receipt requested, addressed to the address set forth at
the beginning of this Deed of Trust. Any party may at any time change its
address for such notices by delivering or mailing to the other parties hereto,
as aforesaid, a notice of such change.

Section 5.06   Acceptance by Trustee. Trustee accepts this trust when this Deed
of Trust, duly executed and acknowledged, is made a public record as provided by
law.

Section 5.07   Captions. The captions or headings at the beginning of each
section hereof are for the convenience of the parties and are not a part of this
Deed of Trust.

Section 5.08   Invalidity of Certain Provisions. If the lien of this Deed of
Trust is invalid or unenforceable as to any part of the Secured Obligations, or
if the lien is invalid or unenforceable as to any part of the Trust Estate, the
unsecured or partially secured portion of the Borrower's obligations shall be
completely paid prior to the payment of the remaining and secured portion of the
Secured Obligations, and all payments made on the Borrower's obligations,
whether voluntary or under foreclosure or other enforcement action or procedure,
shall be considered to have been first paid on and applied to the full payment
of that portion of the Borrower's obligations which are not secured or fully
secured by the lien of this Deed of Trust.

Section 5.09   Subrogation. To the extent that proceeds of the Note are used to
pay any outstanding lien, charge or prior encumbrance against the Trust Estate,
such proceeds have been or will be advanced by Beneficiary at Borrower's
request, and Beneficiary shall be subrogated to any and all rights and liens
owned by any owner or holder of such outstanding liens, charges and prior
encumbrances, irrespective of whether said liens, charges or encumbrances are
released.

Section 5.10   No Merger. If both the lessor's and lessee's estates under any
lease or any portion thereof which constitutes a part of the Trust Estate shall
at any time become vested in one owner, this Deed of Trust and the lien created
hereby shall not be destroyed or terminated by application of the doctrine of
merger, and in such event, Beneficiary shall continue to have and enjoy all the
rights and privileges of Beneficiary as to the separate estates. In addition,
upon the foreclosure of the lien created by this Deed of Trust on the Trust
Estate pursuant to the provisions hereof, any leases or subleases then existing
and created by Borrower shall not be destroyed or terminated by application of
the law of merger or as a matter of law or as a result of such foreclosure
unless Beneficiary or any purchaser at any such foreclosure sale shall so elect.
No act by or on behalf of Beneficiary or any such purchaser shall constitute a
termination of any lease or sublease unless Beneficiary or such purchaser shall
give written notice thereof to such tenant or subtenant.

Section 5.11   Transfer of Interest. Should Borrower sell, convey, transfer,
assign, lease, encumber, or in any other manner, dispose of the Trust Estate or
any part thereof, or turn over the possession,

DEED OF TRUST

PAGE 13 OF 17

--------------------------------------------------------------------------------



management or operation of the Trust Estate to any person, firm or corporation,
or sell, convey, transfer, encumber, or dilute more than fifty percent (50%) of
the current outstanding capital or ownership of the Borrower, or agree to do the
same, without prior written consent of the Beneficiary, then Beneficiary shall
have the right at its option to declare all Secured Obligations immediately due
and payable. Consent to any such transaction shall not be deemed to be consent
or waiver of the necessity of consent to any other transaction. If Beneficiary
consents to any such transaction and/or to assumption Secured Obligations,
Borrower shall not be released from any Secured Obligations. Upon the occurrence
of any sale, conveyance, or transfer of the Trust Estate, in addition to the
consent required aforesaid, Beneficiary shall be paid a reasonable service
charge for changing its records to reflect such transaction.

Section 5.12   Cross-Collateralization. Any collateral under the Loan Documents,
including, without limitation, the Property and the Wisconsin Property, shall be
deemed to be collateral for any and all obligations evidenced by any and all
Loan Documents, including without limitation the Secured Obligations, now
existing or hereafter arising, and Beneficiary shall have the right to exercise
any and all remedies available to it in order to realize upon some or all of
such collateral to satisfy some or all of such obligations in the event of any
default by Borrower.

Section 5.13   Conflict. In the event of a conflict between the provisions of
this Deed of Trust and any other Loan Document, the provisions of this Deed of
Trust shall control.

[end of text; signature page follows]

DEED OF TRUST

PAGE 14 OF 17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has executed this Deed of Trust as of the day and
year first written above.

 

BORROWER: S&W Seed Company, a Nevada corporation

 

 

 

By: _____________________________

Name: __________________________

Title: _________________________

 

 

 

 

STATE OF ___________________)

) ss

County of ___________________)

 

On this ____ day of _______________, 2014, before me, a Notary Public in and for
the State, personally appeared _____________________, known or identified to me
to be the__________________ of S&W Seed Company, a Nevada corporation, the
person who subscribed said corporation's name to the foregoing instrument, and
acknowledged to me that s/he executed the same in said corporations's name.

S
E
A
L

______________________________________________
Notary Public for __________________________
Residing at: ________________________________
My Commission Expires on ________________________

 

 

 

 

DEED OF TRUST

PAGE 15 OF 17

--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Parcel I:

The West 220 feet of the East 1022 feet of the Southeast quarter of the
Northeast quarter of Section 16, Township 2 North, Range 2 West, Boise Meridian,
Canyon County, Idaho; and

A portion of the Southeast quarter of the Northeast quarter of Section 16,
Township 2 North, Range 2 West of the Boise Meridian, Canyon County, Idaho,
being more particularly described as follows:

Commencing at the Southeast corner of said Southeast quarter of the Northeast
quarter of Section 16; thence

South 89°55'04" West along the South line of said Southeast quarter of the
Northeast quarter a distance of 1022.00 feet to the True Point of Beginning;
thence continuing

South 89°55'04" West along said South line, a distance of 30.00 feet to a point;
thence

North on a line parallel to the East line of said Southeast quarter of the
Northeast quarter of Section 16, a distance of 190.00 feet to a point; thence

North 89°55'04" East, along a line parallel with the South line of said
Southeast quarter of the Northeast quarter, a distance of 30.00 feet; thence

South along a line parallel to the East line of said Southeast quarter of the
Northeast quarter, a distance of 190.00 feet to the True Point of Beginning.

Parcel II:

A parcel of land located in the Southeast quarter of the Northeast quarter of
Section 16, Township 2 North, Range 2 West of the Boise Meridian, Canyon County,
Idaho, and is more particularly described as follows:

Commencing at the East quarter corner of said Section 16, being a P.K. Nail and
the centerline intersection of Lake Shore Drive and 12th Avenue South; thence

South 89°55'04" West along the South line of said Southeast quarter of the
Northeast quarter, and the centerline of Lake Shore Drive, a distance of 1022.00
feet to a P.K. Nail, being the True Point of Beginning; thence continuing

South 89°55'04" West along said South line of the Southeast quarter of the
Northeast quarter and the centerline of Lake Shore Drive, a distance of 300.20
feet to the Southwest corner of said parcel, being a 5/8 inch steel pin, from
whence a 1/2 inch steel pin bears

North 0°06'20" West, a distance or 33.00 feet; thence leaving said South line of
the Southeast quarter of the Northeast quarter and the centerline of Lake Shore
Drive

North 0°06'20" West, along the West line of said Southeast quarter of the
Northeast quarter, a distance of 1324.04 feet to the Northwest corner of said
parcel being a 5/8 inch steel pin, and the Northeast 1/16 corner of said Section
16; thence

North 89°55'27" East along the North line of said Southeast quarter of the
Northeast quarter, a distance of 302.64 feet to the Northeast corner of said
parcel, being a 1/2 inch steel pin; thence

South and parallel with the East line of said Southeast quarter of the Northeast
quarter, a distance of 1324.01 feet to the True Point of Beginning.

Excepting Therefrom:

A portion of the Southeast quarter of the Northeast quarter of Section 16,
Township 2 North, Range 2 West of the Boise Meridian, Canyon County, Idaho,
being more particularly described as follows:

Commencing at the Southeast corner of said Southeast quarter of the Northeast
quarter of Section 16; thence

South 89°55'04" West along the South line of said Southeast quarter of the
Northeast quarter a distance of 1022.00 feet to the True Point of Beginning;
thence continuing

South 89°55'04" West along said South line, a distance of 30.00 feet to a point;
thence

North on a line parallel to the East line of said Southeast quarter of the
Northeast quarter of Section 16, a distance of 190.00 feet to a point; thence

DEED OF TRUST

PAGE 16 OF 17

--------------------------------------------------------------------------------



North 89°55'04" East, along a line parallel with the South line of said
Southeast quarter of the Northeast quarter, a distance of 30.00 feet; thence

South along a line parallel to the East line of said Southeast quarter of the
Northeast quarter, a distance of 190.00 feet to the True Point of Beginning.

DEED OF TRUST

PAGE 17 OF 17

--------------------------------------------------------------------------------